964 F.2d 271
Thomas C. RAMSEUR, Appellant,v.Howard C. BEYER, Superintendent, New Jersey State Prison,Robert Del Tufo, New Jersey Attorney General.
No. 90-5333.
United States Court of Appeals,Third Circuit.
May 15, 1992.

Present:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, and ROTH, Circuit Judges.

ORDER

1
A majority of the active judges having voted for rehearing in banc in the above appeal, it isORDERED that the Clerk of this Court list the above case for rehearing in banc at the convenience of the court.